     Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 1 of 24




               APPENDIX OF UNPUBLISHED OPINIONS

A.    Tarrant v. Northland Group, Inc.,
      No. 3:10-CV-1204, 2012 WL 140431 (M.D. Tenn. Jan. 18, 2012)

B.    Weitzner v. Sanofi Pasteur, Inc.,
      No. 3:11-CV-02198, 2017 WL 3894888 (M.D. Pa. Sept. 6, 2017)
Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 2 of 24




                        A
               Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 3 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

                                                                         Tarrant telephonically over the course of approximately the
                                                                         next four months, succeeding twice. This case arises from
      KeyCite Yellow Flag - Negative Treatment                           those actions.
Distinguished by Stephens v. Troy Capital, LLC, M.D.Tenn., May 4, 2015
                   2012 WL 140431
                                                                         1
    Only the Westlaw citation is currently available.                           Unless otherwise noted, the facts are drawn from
             United States District Court,                                      the defendant's statement of undisputed facts
                   M.D. Tennessee,                                              (Docket No. 15, Ex. 2), the plaintiff's responses
                 Nashville Division.                                            thereto (Docket No. 17, Ex. 3), the defendant's
                                                                                reply (Docket No. 18, Ex. 1), and related exhibits.
          Gussie Belle TARRANT, Plaintiff,                                      The court draws all reasonable inferences in favor
                         v.                                                     of the non-moving party. Matsushita Elec. Indus.
        NORTHLAND GROUP, INC., Defendant.                                       Co. v. Zenith Radio Corp., 475 U.S. 574, 587,
                                                                                106 S.Ct. 1348, 89 L.Ed.2d 538 (1986); Brown v.
                        No. 3:10–cv–1204.                                       United States, 583 F.3d 916, 919 (6th Cir.2009).
                                 |
                                                                         2
                          Jan. 18, 2012.                                        The plaintiff neither admits nor disputes this
                                                                                statement of fact, but instead simply states that she
Attorneys and Law Firms                                                         “is without sufficient knowledge to admit or deny
                                                                                this allegation.” (See Docket No. 17, Ex. 3 ¶ 5.)
Amy L. Bennecoff, Kimmel & Silverman, P.C., Ambler, PA,                         She responds to other paragraphs of the defendant's
Michael J. McNulty, McNulty & Associates, Nashville, TN,                        statement of facts in the same fashion. (See id. ¶¶ 8,
for Plaintiff.                                                                  11–13.) The plaintiff's response is improper under
                                                                                both the Local Rules and Federal Rule of Civil
Kevin B. Wilson, Kevin B. Wilson Law Offices, Chattanooga,
                                                                                Procedure 56.
TN, for Defendant.
                                                                                   For instance, Local Rule 56.01(c) expressly
                                                                                   provides that any party opposing a summary
                                                                                   judgment motion “must respond to each fact
                        MEMORANDUM
                                                                                   set forth by the movant by either: (i) agreeing
ALETA A. TRAUGER, District Judge.                                                  that the fact is undisputed; (ii) agreeing that
                                                                                   the fact is undisputed for the purpose of ruling
 *1 Pending before the court is the defendant's Motion for                         on the motion for summary judgment only; or
Summary Judgment (Docket No. 15), to which the plaintiff                           (iii) demonstrating that the fact is disputed.”
has responded (Docket No. 17), and the defendant has filed a                       M.D. Tenn. R. 56.01(c) (emphasis added).
reply (Docket No. 18). For the reasons discussed herein, the                       Federal Rule of Civil Procedure 56 similarly
defendant's motion will be granted.                                                precludes a response like the plaintiff's, absent
                                                                                   an affidavit or declaration from the non-movant
                                                                                   explaining why it cannot present “facts essential
                                                                                   to justify its opposition.” See Fed.R.Civ.P. 56(c)-
                  FACTUAL BACKGROUND
                                                                                   (d). Accordingly, the court will consider the facts
The plaintiff, Gussie Belle Tarrant (“Ms.Tarrant”), owes                           in paragraphs 5, 8, and 11–13 of the defendant's
a debt to Department Stores National Bank (“DSNB”) in                              statement of facts to be undisputed for the
                                                                                   purposes of this motion. See M.D. Tenn. R.
connection with a Macy's charge account. 1 DSNB eventually
                                                                                   56.01(g) ( “Failure to respond to a moving party's
placed that debt with the defendant, Northland Group, Inc.
                                                                                   statement of material facts ... within the time
(“Northland”), for collection on approximately September 8,
                                                                                   periods provided by these Rules shall indicate
2009. 2 Northland subsequently sent a letter to the plaintiff                      that the asserted facts are not disputed for
notifying her of the debt and advising her of her rights under                     purposes of summary judgment.”); Fed.R.Civ.P.
the Fair Debt Collection Practices Act (“FDCPA”) to dispute                        56(e) (providing that court may consider fact
the debt. In addition, it made repeated attempts to reach Ms.                      undisputed for purposes of summary judgment



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 4 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

          motion where party “fails to properly address                   Service on September 9, 2009. (Docket No. 18,
          another party's assertion of fact as required by                Ex. 4 ¶¶ 1, 6.) Mr. Plantenberg added that the
          Rule 56(c)”).                                                   postal service did not report this letter as being
                                                                          undeliverable. (Docket No. 18, Ex. 4, ¶ 6.)
After receiving the debt from DSNB, Northland sent a letter to
Ms. Tarrant informing her of the debt and her right to dispute    4       The parties have neither attached the other
                                  3
its validity on September 9, 2009. This letter was one of two             September 9, 2009 letter to their summary
sent by Northland to Ms. Tarrant on that date. 4 It was sent to           judgment papers nor have they discussed its
the plaintiff's home address in Old Hickory, Tennessee, 5 and             relevance to the issues presented in the instant
it disclosed the amount of the debt ($373.22) and the name of             motion.
the creditor to whom the debt was owed (DSNB/Macy's). The         5       It is undisputed that the plaintiff resided at the same
letter also contained the following disclosures:
                                                                          address at all times relevant to this lawsuit.

3      While the plaintiff denies that Northland sent her           Unless you notify this office within 30 days after receiving
       a letter, the record evidence shows otherwise.               this notice that you dispute the validity of this debt or
       Indeed, at her deposition, the plaintiff testified           any portion thereof, this office will assume this debt is
       that she did not remember whether she received a             valid. If you notify this office in writing within 30 days
       letter from Northland notifying her of her right to          from receiving this notice that you dispute the validity
       dispute the debt under the FDCPA. (Docket No.                of this debt or any portion thereof, this office will obtain
       17, Ex. 2, Ex. A at 9–10, 29–30, 42.) In contrast,           verification of the debt or obtain a copy of a judgment and
       Northland submitted evidence demonstrating that              mail you a copy of such judgment or verification. If you
       it sent a letter to the plaintiff on September 9,            request this office in writing within 30 days after receiving
       2009, disclosing her FDCPA rights. As per the                this notice [,] this office will provide you with the name and
       affidavits of Greg Gruett, Northland's Executive             address of the original creditor, if different from the current
       Vice President of Operations, the company's                  creditor.
       account notes showed that a letter was sent to Ms.           After it was sent, this letter was not returned to Northland
       Tarrant on September 9, 2009. (Docket No. 15,                by the United States Postal Service for being undeliverable.
       Ex. 3 ¶¶ 1, 9; Docket No. 18, Ex. 2 ¶ 6.) Mr.              Northland also unsuccessfully attempted to contact Ms.
       Gruett stated that the account notes are created           Tarrant telephonically on September 9, 2009. 6 This was
       and kept in the ordinary course of business and            the first of 39 calls Northland made to the plaintiff's
       are automatically generated each time a letter for
                                                                  home phone number 7 over the span of approximately four
       a specific account is mailed or returned. (Docket
       No. 15, Ex. 3 ¶¶ 5, 9; Docket No. 18, Ex. 2                months in connection with its debt collection efforts. 8 Of
       ¶¶ 4–5.) He added that he is personally familiar           those 39 calls, Northland successfully conversed with the
       with Northland's practices and systems and fully           plaintiff on only two occasions. Northland's first successful
       understands “how to determine from [Northland's]           telephonic communication with the plaintiff occurred on
       regularly kept business records if a letter has            October 29, 2009. During that conversation, the plaintiff
       been sent and/or returned.” (Docket No. 18, Ex.            informed the defendant's representative that she did not have
       2 ¶¶ 1, 7.) Mr. Gruett similarly testified at his          any money to pay off her debt, did not know when she would
       deposition that the account notes reflected that           have any money to do so, and was currently unemployed.
       a letter was sent to the plaintiff on September            The representative ended the conversation by stating that
       9, 2009, disclosing her FDCPA rights. (Docket              Northland would call her back. The second conversation
       No. 17, Ex. 2, Ex. B, at 28–30, 37.) Moreover,             occurred over two months later, on January 13, 2010, wherein
       Don Plantenberg, the General Manager of Bridgz             Ms. Tarrant informed a Northland representative that she
       Marketing (“Bridgz”), Northland's vendor for               continued to lack a job or any money to pay the debt and hung
       printing and mailing letters, stated by affidavit          up. After this conversation, Northland placed Ms. Tarrant's
       that Bridgz printed the September 9, 2009 letter           account on hold and made no further collection efforts before
       addressed to Ms. Tarrant disclosing her statutory          returning the account to DSNB on approximately March 8,
       rights and delivered it to the United States Postal        2010.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 5 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

                                                                          doctrine is applicable, and the entire course of the
6                                                                         defendant's conduct will be analyzed in connection
       Paragraph 13 of Mr. Gruett's affidavit contained
       a log displaying all the calls made by Northland                   with the plaintiff's harassment claim. See Joseph v.
       to the plaintiff during the entire collection period,              J.J. Mac Intyre Cos., 281 F.Supp.2d 1156, 1159–
       which commenced on September 9, 2009. (Docket                      62 (N.D.Cal.2003) (analogizing FDCPA claims
       No. 15, Ex. 3 ¶ 13.) The information contained in                  alleging debtor harassment arising from series of
       the log was obtained from Northland's company                      repeated phone calls to Title VII hostile work
       records.                                                           environment claims and concluding that, because
                                                                          such claims do not involve discrete acts, the
7                                                                         continuing violation doctrine is applicable).
       It is undisputed that the plaintiff maintained the
       same home phone number at all times relevant to             *2 In those instances when it was unable to reach Ms.
       this lawsuit. At her deposition, the plaintiff testified   Tarrant, Northland never left a message on her answering
       that Northland had also called her cell phone.             machine. It is undisputed that Northland did not say anything
       (Docket No. 17, Ex. 2, Ex. A at 6.) The plaintiff,         improper, threatening or abusive when it spoke to Ms. Tarrant,
       however, has offered no other corroborating                and there is no evidence that it otherwise attempted to deceive
       evidence supporting this statement. Indeed, she            her. Moreover, during the course of Northland's attempts to
       has failed to adduce any evidence concerning the           reach her telephonically, Ms. Tarrant never told the defendant
       circumstances surrounding the defendant's alleged
                                                                  not to call her. 9
       calls to her cell phone. The defendant, on the other
       hand, cites Mr. Gruett's affidavits, which state that
                                                                  9
       there was no indication in Northland's account                     When asked at her deposition if she ever told
       notes that the company ever called Ms. Tarrant                     Northland not to contact her anymore, the plaintiff
       on her cell phone. (Docket No. 15, Ex. 3 ¶ 11;                     testified that she mailed a document to the company
       Docket No. 18, Ex. 2 ¶ 8.) His affidavits add that                 asking them not to contact her. (Docket No. 17,
       the account notes automatically record the date and                Ex. 2, Ex. A at 13.) Yet, the plaintiff also testified
       time of each attempted telephone contact. (Docket                  that she had no idea when she sent this alleged
       No. 15, Ex. 3, ¶ 5; Docket No. 18, Ex. 2 ¶¶ 4,                     document and added that she did not make any
       8.) He also stated that a search of Northland's                    copies. (Id. at 13–14.) The plaintiff also had trouble
       telephone bills and statements turned up no calls                  recalling precisely what it was that she sent, apart
       to the plaintiff's cell phone number during the                    from the fact that it was a document she had
       collection period. (Docket No. 18, Ex. 2 ¶ 8.)                     obtained from Legal Aid that purportedly contained
                                                                          some codes indicating that the recipient is not to
8      Because Ms. Tarrant filed this action on December                  call anymore. (Id.) Later, when she was asked for
       20, 2010, Northland argues that, pursuant to                       a second time if she ever told Northland not to call
       the FDCPA's one-year statute of limitations, the                   again, she stated “I don't know. I had so many calls
       relevant time period from which to analyze its calls               that I don't know ... from different numbers, so I
       to Ms. Tarrant commenced on December 20, 2009.                     told a bunch of them not to call anymore.” (Id. at
       See 15 U.S.C. § 1692k(d). Yet, the undisputed                      27.)
       record evidence reveals a pattern of repeated calls                   The only probative evidence in the record
       made by the defendant over an approximately four-                     concerning this issue shows that Northland
       month period beginning in September of 2009 and                       did not receive any correspondence from Ms.
       continuing into the one-year limitations period.                      Tarrant. In his affidavits, Mr. Gruett stated that
       Because the plaintiff alleges that these repeated                     Northland's account notes automatically note
       calls constituted actionable harassment under the                     when correspondence is received concerning a
       FDCPA, her claim does not involve discrete acts,                      specific account. (Docket No. 15, Ex. 3 ¶ 5;
       and thus “cannot be said to occur on any particular                   Docket No. 18, Ex. 2 ¶ 4.) He added that the
       day.” National R.R. Passenger Corp. v. Morgan,                        company's account notes showed that Northland
       536 U.S. 101, 115, 122 S.Ct. 2061, 153 L.Ed.2d                        received no correspondence in connection with
       106 (2002). Accordingly, the continuing violation                     Ms. Tarrant's account. (Id.)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 6 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

At her deposition, the plaintiff testified that, aside from          proof must be more than “merely colorable.” Anderson,
Northland, she received calls from other debt collectors.            477 U.S. at 249, 252. An issue of fact is “genuine” only
(Docket No. 17, Ex. 2, Ex. A at 27.) Indeed, the plaintiff           if a reasonable jury could find for the non-moving party.
had filed a separate lawsuit in this district involving another      Moldowan, 578 F.3d at 374 (citing Anderson, 477 U.S. at
debt collector's alleged conduct during the same time period         252).
as the instant action. See Tarrant v. Richard J. Boudreau &
Assocs., No. 3:10–cv1205 (M.D. Tenn., filed Dec. 20, 2010).
The factual allegations in that suit were virtually identical to     II. The Defendant's Motion
those underlying the present action.                                  *3 The defendant has moved for summary judgment as to the
                                                                     plaintiff's claim under the FDCPA. This statute was enacted
The plaintiff commenced this suit on December 20, 2010,              by Congress to eliminate “abusive, deceptive, and unfair debt
alleging violations of the FDCPA. In particular, Ms. Tarrant         collection practices.” 15 U.S.C. § 1692(a). Conduct that is
alleges that Northland violated the FDCPA by: (1) failing to         alleged to violate the FDCPA is analyzed under the “least
send her written notification within five days of its initial        sophisticated consumer” standard, which is an objective test.
communication with her disclosing the debt owed to DSNB              Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 611–12
and her right to dispute it; and (2) making repeated or              (6th Cir.2009). This standard is “lower than simply examining
continuous telephone calls with the intent to harass her.            whether particular language would deceive or mislead a
(Docket No. 1 ¶¶ 12, 16, 23.) These acts are alleged to              reasonable debtor.” Smith v. Computer Credit, Inc., 167 F.3d
violate 15 U.S.C. §§ 1692g(a), 1692d, 1692d(5), and 1692(f).         1052, 1054 (6th Cir.1999).
Northland filed the pending motion on November 14, 2011.
                                                                     In the present motion, Northland specifically contends that it
                                                                     is entitled to summary judgment on the plaintiff's 15 U.S.C. §
                                                                     1692g(a) claim alleging that it failed to send her written notice
                          ANALYSIS                                   disclosing the debt she owed to DSNB and her right to dispute
I. Standard of Review                                                that debt. 10 It also argues that summary judgment is proper
Rule 56 requires the court to grant a motion for summary             as to the plaintiff's claim that Northland's frequent telephone
judgment if “the movant shows that there is no genuine               calls were harassing in nature and thus violated § 1692d
dispute as to any material fact and the movant is entitled to        and, more specifically, § 1692d(5). Finally, it seeks summary
judgment as a matter of law.” Fed.R.Civ.P. 56(a). If a moving        judgment as to the plaintiff's § 1692(f) claim alleging that
defendant shows that there is no genuine issue of material fact      Northland used unfair or unconscionable means to collect or
as to at least one essential element of the plaintiff's claim, the   attempt to collect a debt. The court will address each of these
burden shifts to the plaintiff to provide evidence beyond the        arguments in turn.
pleadings, “set[ting] forth specific facts showing that there is a
genuine issue for trial.” Moldowan v. City of Warren, 578 F.3d       10      The defendant also argues that the plaintiff's §
351, 374 (6th Cir.2009); see also Celotex Corp. v. Catrett, 477              1692g(a) claim is time-barred under the FDCPA's
U.S. 317, 322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “In                 one-year statute of limitations. However, the
evaluating the evidence, the court must draw all inferences in               defendant raised this argument for the first time
the light most favorable to the non-moving party.” Moldowan,                 in its reply brief. Such arguments “are generally
578 F.3d at 374 (citing Matsushita Elec. Indus. Co. v. Zenith                not considered because such a practice deprives the
Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d                   non-moving party of its opportunity to address the
538 (1986).                                                                  new arguments.” G.C. ex rel. Johnson v. Wyndham
                                                                             Hotels and Resorts, LLC, No. 2:10–cv–0037, 2011
At this stage, “ ‘the judge's function is not ... to weigh                   WL 1930557, at *4 (M.D.Tenn. May 19, 2011)
the evidence and determine the truth of the matter, but to                   (internal quotation marks and citation omitted).
determine whether there is a genuine issue for trial.’ ” Id.
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249,           A. Failing to Send Written Notice in Violation of 15
106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). But “[t]he mere                U.S.C. § 1692g(a)
existence of a scintilla of evidence in support of the [non-         Section 1692g(a) requires a debt collector to send a consumer
moving party's] position will be insufficient,” and the party's      written notice containing the amount of the debt, the name


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 7 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

of the creditor, and a description of the procedures by which                    you dispute the validity of this debt
the consumer can dispute the debt and obtain the name and                        or any portion thereof, this office will
address of the original creditor. 15 U.S.C. § 1692g(a). The                      assume this debt is valid. If you notify
statute specifically provides that:                                              this office in writing within 30 days
                                                                                 from receiving this notice that you
  Within five days after the initial communication with a                        dispute the validity of this debt or any
  consumer in connection with the collection of any debt,                        portion thereof, this office will obtain
  a debt collector shall, unless the following information is                    verification of the debt or obtain a copy
  contained in the initial communication or the consumer has                     of a judgment and mail you a copy of
  paid the debt, send the consumer a written notice containing                   such judgment or verification. If you
  —                                                                              request this office in writing within 30
                                                                                 days after receiving this notice [,] this
  (1) the amount of the debt;
                                                                                 office will provide you with the name
  (2) the name of the creditor to whom the debt is owed;                         and address of the original creditor, if
                                                                                 different from the current creditor.
  (3) a statement that unless the consumer, within thirty days
  after receipt of the notice, disputes the validity of the debt,
  or any portion thereof, the debt will be assumed to be valid      Moreover, after this letter was sent to Ms. Tarrant, it was not
  by the debt collector;                                            returned to Northland by the United States Postal Service for
                                                                    being undeliverable.
  (4) a statement that if the consumer notifies the debt
  collector in writing within the thirty-day period that the
                                                                    The aforementioned disclosures were also made in
  debt, or any portion thereof, is disputed, the debt collector
                                                                    Northland's initial communication with the plaintiff. The
  will obtain verification of the debt or a copy of a judgment
                                                                    letter in which the disclosures concerning the plaintiff's
  against the consumer and a copy of such verification or
                                                                    FDCPA rights were made was one of two that Northland sent
  judgment will be mailed to the consumer by the debt
  collector; and                                                    to Ms. Tarrant on September 9, 2009. 11 The mailing of both
                                                                    of those letters constituted a communication for purposes of
  (5) a statement that, upon the consumer's written request         the FDCPA, since it is undisputed that one of the two letters
  within the thirty-day period, the debt collector will provide     conveyed “information regarding a debt directly or indirectly
  the consumer with the name and address of the original            to any person through any medium.” 15 U.S.C. § 1692a(2).
  creditor, if different from the current creditor.                 Moreover, it is undisputed that the mailing of both of those
                                                                    letters represented the first communication Northland made
Id. The plaintiff alleges that Northland failed to send her         with the plaintiff, as they were sent well before Northland
a letter within 5 days of its initial communication with her        successfully reached Ms. Tarrant telephonically for the first
containing the required disclosures.                                time on October 29, 2009.

 *4 The undisputed record evidence shows that Northland             11
sent a letter to Ms. Tarrant on September 9, 2009 containing               As previously noted, the parties have discussed
all of the required statutory disclosures. The September 9th               neither the contents of the other September 9th
letter stated the amount of the debt ($373.22) and the name                letter nor its relevance to the issues presented in the
of the creditor (DSNB/Macy's). In addition, it informed the                instant motion.
plaintiff how she could dispute the debt and obtain the             The plaintiff denies that Northland sent her a letter containing
name and address of the original creditor, if different from        the required disclosures and contends that there instead
the current creditor. Indeed, the letter virtually restated the     remains a genuine dispute as to this fact precluding summary
disclosures required by subsections (3)-(5) of § 1692g(a):          judgment. Yet, at her deposition, the plaintiff testified
                                                                    only that she did not remember whether she received
                                                                    the September 9th letter containing the required FDCPA
            Unless you notify this office within                    disclosures. (Docket No. 17, Ex. 2, Ex. A at 9–10, 29–30, 42.)
            30 days after receiving this notice that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 8 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

The plaintiff has otherwise presented no evidence supporting       The plaintiff alleges that Northland's repeated telephone calls
her assertion that the letter was not sent.                        to her in connection with her debt violated 15 U.S.C. § 1692d
                                                                   and, more specifically, § 1692d(5). Under the statute:
In contrast, Northland has presented probative evidence
showing that it sent a letter to Ms. Tarrant on September            A debt collector may not engage in any conduct the natural
9, 2009 containing the required disclosures. For instance,           consequence of which is to harass, oppress, or abuse
according to the affidavit of Greg Gruett, Northland's               any person in connection with the collection of a debt.
Executive Vice President of Operations, the company's                Without limiting the general application of the foregoing,
account notes, which are automatically generated each time a         the following conduct is a violation of this section:
letter for a specific account under collection is either mailed
                                                                     ....
or returned, showed that the letter was sent to Ms. Tarrant on
September 9, 2009. (Docket No. 15, Ex. 3 ¶¶ 1, 5, 9; Docket          (5) Causing a telephone to ring or engaging any person
No. 18, Ex. 2 ¶¶ 1, 4, 6.) Mr. Gruett testified to the same          in telephone conversation repeatedly or continuously with
effect at his deposition. (Docket No. 17, Ex. 2, Ex. B at 28–        intent to annoy, abuse, or harass any person at the called
30, 37.) Mr. Gruett also stated that he is personally familiar       number.
with Northland's practices and systems, that its account notes
are created and kept by the company in the regular course          15 U.S.C. § 1692d. Ms. Tarrant alleges that the frequency
of business, and that he fully understands “how to determine       of the defendant's repeated telephone calls were harassing in
from [Northland's] regularly kept business records if a letter     nature and thus violated § 1692d(5).
has been sent and/or returned.” (Docket No. 15, Ex. 3 ¶ 5;
Docket No. 18, Ex. 2 ¶¶ 1, 5, 7.) Moreover, Don Plantenberg,       In determining whether Northland's “calls amount to
the General Manager of Bridgz Marketing (“Bridgz”), the            harassment, annoyance, or abuse, the volume of calls must
vendor enlisted by Northland to print and deliver its letters,     be examined along with the pattern in which they were made
stated by affidavit that Bridgz printed the September 9, 2009      and whether or not they were accompanied by oppressive
letter addressed to Ms. Tarrant containing the aforementioned      conduct.” Daniel v. West Asset Mgmt., Inc., No. 11–10034,
disclosures and delivered it to the United States Postal Service   2011 WL 5142980, at *4 (E.D.Mich. Oct.28, 2011) (quoting
on September 9, 2009. (Docket No. 18, Ex. 4 ¶¶ 1, 6.) Mr.          Pugliese v. Prof. Recovery Serv., Inc., No. 09–12262, 2010
Plantenberg added that the postal service did not report this      WL 2632562, at *9 (E.D.Mich. June 29, 2010). Moreover,
letter as being undeliverable. (Docket No. 18, Ex. 4, ¶ 6.) “A     a significant disparity between the number of telephone
letter mailed properly ‘creates a presumption that it reached      calls attempted by the defendant and the number of actual
its destination in usual time and was actually received by         conversations with the plaintiff may suggest a difficulty in
the person to whom it was addressed,’ ” Crosby v. Rohm &           reaching the plaintiff, as opposed to an intent to harass.
Haas Co., 480 F.3d 423, 430 (6th Cir.2007) (quoting Hagner         Saltzman v. I.C. Sys., Inc., No. 09–10096, 2009 WL 3190359,
v. United States, 285 U.S. 427, 430, 52 S.Ct. 417, 76 L.Ed.        at *7 (E.D.Mich. Sept.30, 2009); see also Hicks v. Am.
861 (1932)), and Ms. Tarrant's mere assertion denying that         Recovery Solutions, LLC, No. 1:09 cv 2650, 2011 WL
the September 9th letter was sent is not enough to rebut this      4540755, at *6 (N.D.Ohio Sept.29, 2011). There is, however,
presumption.                                                       no bright line rule as to the number of telephone calls that
                                                                   raises the inference of intent. Hicks, 2011 WL 4540755,
 *5 In sum, the plaintiff has failed to present any evidence       at *6 (noting the disagreement among courts in different
from which a reasonable juror could conclude that the              jurisdictions regarding the number of calls giving rise to
September 9, 2009 letter containing the required statutory         inference of intent).
disclosures was not actually sent by Northland. Accordingly,
the court will grant summary judgment to the defendant on          Having considered the record before it, the court concludes
the plaintiff's § 1692g(a) claim.                                  that no reasonable juror could find that the defendant's
                                                                   conduct demonstrated an intent to annoy, abuse, or harass Ms.
                                                                   Tarrant. Aside from citing the frequency of Northland's calls,
  B. Causing a Telephone to Ring With Intent to Annoy,             Ms. Tarrant has failed to adduce any evidence concerning
  Abuse, or Harass in Violation of 15 U.S.C. § 1692d(5)            these calls that might reasonably raise an inference of an
                                                                   intent to harass. Indeed, it is undisputed that the defendant



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 9 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

said nothing improper, threatening, or abusive when it spoke      “I don't know. I had so many calls that I don't know ... from
to Ms. Tarrant. It also did not leave any messages on Ms.         different numbers, so I told a bunch of them not to call
Tarrant's answering machine when it was unable to reach her.      anymore.” (Id. at 27.) Here again, the only probative evidence
                                                                  in the record on this issue was presented by the defendant
 *6 As to call frequency, while the plaintiff testified at        and shows that Northland did not receive any correspondence
deposition that Northland called her virtually every day, she     from Ms. Tarrant. Specifically, Mr. Gruett stated in his
did not recall any specific circumstances surrounding those       affidavits that Northland's account notes, which automatically
calls and later testified that she received many calls from       note when correspondence is received concerning a specific
different debt collectors. (Docket No. 17, Ex. 2 Ex. A at 27.)    account, revealed that Northland received no correspondence
Indeed, the only probative evidence in the record concerning      in connection with Ms. Tarrant's account. (Docket No. 15, Ex.
the frequency and pattern of calls comes from the defendant,      3 ¶ 5; Docket No. 18, Ex. 2 ¶ 4.)
and the plaintiff has not suggested how this evidence
demonstrates an intent to harass. The evidence shows that          *7 The plaintiff has not met her burden to produce evidence
Northland made 39 calls over the approximately 4–month            showing that there is a genuine dispute of material fact
debt collection period. During that time, it is undisputed that   concerning her § 1692d(5) claim. As she has failed to adduce
Ms. Tarrant never told Northland not to call her. Moreover, of    any evidence from which a reasonable juror could conclude
the 39 calls placed by Northland, only two resulted in actual     that Northland acted intentionally to harass her, summary
conversations with Ms. Tarrant. This significant disparity        judgment will be granted, and the § 1692d(5) claim will be
suggests that Northland had difficulty in reaching Ms. Tarrant,   dismissed.
rather than an intent to harass her. See Saltzman, 2009 WL
3190359, at *6–7 (granting summary judgment to defendant
on § 1692d(5) claim when defendant placed between twenty            C. Using Unfair or Unconscionable Means to Collect
and fifty unsuccessful telephone calls and between two and          or Attempt to Collect a Debt in Violation of 15 U.S.C.
ten successful calls during approximately one month time-           § 1692f
period); see also Fry v. Berks Credit & Collections, Inc., No.    Section 1692f prohibits debt collectors from using “unfair
3:11 cv 281, 2011 WL 6057781, at *4 (N.D.Ohio Nov.17,             or unconscionable means to collect or attempt to collect
2011) (recommending summary judgment for defendant on             any debt.” 15 U.S.C. § 1692f. Without limiting its general
§ 1692d(5) claim when defendant placed 68 unsuccessful            application, this provision provides that the following conduct
phone calls over approximately two-month period, had only         constitutes a violation:
one successful contact with the debtor's spouse, and no
                                                                    (1) the collection of any amount (including any interest,
contact with the debtor), rep't and rec. adopted, No.3:11
                                                                    fee, charge, or expense incidental to the principal
cv 281, 2011 WL 6057695, at *1 (N.D.Ohio Dec.6, 2011);
                                                                    obligation) unless such amount is expressly authorized by
Pugliese, 2010 WL 2632562, at *9–10 (granting summary
                                                                    the agreement creating the debt or permitted by law.
judgment to defendant on § 1692d(5) claim when defendant
placed approximately 350 telephone calls over an eight-             (2) The acceptance by a debt collector from any person of a
month period, but only had about 10 actual conversations with       check or other payment instrument postdated by more than
the plaintiffs).                                                    five days unless such person is notified in writing of the
                                                                    debt collector's intent to deposit such check or instrument
Ms. Tarrant nonetheless contends that there is a question of        not more than ten nor less than three business days prior to
fact as to whether Northland intended to make harassing calls       such deposit.
because she mailed a document to the company requesting
that they cease calling her. (Docket No. 17, Ex. 2 Ex.              (3) The solicitation by a debt collector of any postdated
A at 13.) Yet, Ms. Tarrant's deposition testimony on this           check or other postdated payment instrument for the
subject is inconclusive at best. After stating that she mailed      purpose of threatening or instituting criminal prosecution.
a document to Northland, she testified that she had no idea
                                                                    (4) Depositing or threatening to deposit any postdated
when it was sent, did not make any copies of it, and was
                                                                    check or other postdated payment instrument prior to the
not sure precisely what it was that she sent. (Id. at 13–
                                                                    date on such check or instrument.
14.) Moreover, later in her deposition, when she was again
asked if she ever told Northland not to call her, she stated



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
           Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 10 of 24
Tarrant v. Northland Group, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 140431

  (5) Causing charges to be made to any person for                    v. Law Offices of Stuckert & Yates, 926 F.Supp. 521, 528
  communications by concealment of the true purpose of the            (E.D.Pa.1996). Yet, in applying this section, courts “have
  communication. Such charges include, but are not limited            focused on conduct of a nature similar or comparable to that
  to, collect telephone calls and telegram fees.                      listed in the statute—conduct that essentially amounts to a
                                                                      form of abuse not falling under another section.” Watson v.
  (6) Taking or threatening to take any nonjudicial action to         NCC Recovery, Inc., No. 1:11 cv 101, 2011 WL 3322844,
  effect dispossession or disablement of property if—                 at *5 (N.D.Ohio Aug.2, 2011) (citing Adams, 926 F.Supp. at
                                                                      528).
    (A) there is no present right to possession of the property
    claimed as collateral through an enforceable security              *8 While Ms. Tarrant alleges that Northland violated §
    interest;                                                         1692f, she does not specify any conduct to support her § 1692f
                                                                      claim other than the allegedly harassing phone calls made
    (B) there is no present intention to take possession of the
                                                                      during the debt-collection period. However, that conduct is
    property; or
                                                                      specifically addressed under § 1692d(5) and the court has
    (C) the property is exempt by law from such                       already disposed of the plaintiff's claim asserted under that
    dispossession or disablement.                                     section. Accordingly, summary judgment will be granted to
                                                                      the defendant, and the § 1692f claim will be dismissed.
  (7) Communicating with a consumer regarding a debt by
  post card.

  (8) Using any language or symbol, other than the debt                                      CONCLUSION
  collector's address, on any envelope when communicating
                                                                      Based on the foregoing, the defendant's Motion for Summary
  with a consumer by use of the mails or by telegram, except
                                                                      Judgment (Docket No. 15) will be GRANTED.
  that a debt collector may use his business name if such
  name does not indicate that he is in the debt collection
                                                                      An appropriate order will enter.
  business.

Id. Section 1692f allows a court to “sanction improper
                                                                      All Citations
conduct that the FDCPA fails to address specifically.” Adams
                                                                      Not Reported in F.Supp.2d, 2012 WL 140431

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 11 of 24




                         B
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 12 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   Defendants' Statement of Facts, however, will be granted
                                                                   in part as Plaintiffs' failed to comply with the Local Rules.
                  2017 WL 3894888
                                                                   Defendants' Motion for Summary Judgment will be granted
   Only the Westlaw citation is currently available.
                                                                   in its entirety because American Pipe tolling does not apply
   United States District Court, M.D. Pennsylvania.
                                                                   to shield those who initiated a prior action and subsequently
       Ari WEITZNER and Ari Weitzner, M.D.,                        assert the same facts and claims in a new action. Because
        P.C., Individually and on Behalf of All                    Defendants' Motion for Summary Judgment will be granted,
         Others Similarly Situated, Plaintiffs,                    Plaintiffs' Motion for Class Certification will be moot.
                           v.
     SANOFI PASTEUR, INC., formerly known as
   Aventis Pasteur Inc., and Vaxserve, Inc., formerly                                 I. Factual Background
     known as Vaccess America, Inc., Defendants.
                                                                   A. The Parties
            CIVIL ACTION NO. 3:11-CV-02198
                                                                      1. Plaintiffs:
                           |
                                                                   Plaintiff Ari Weitzner, M.D. (“Dr. Weitzner”), is an
                   Signed 09/06/2017
                                                                   ophthalmologist who previously maintained his office in
Attorneys and Law Firms                                            Brooklyn, New York. (Doc. 1, ¶ 6). Dr. Weitzner is currently
                                                                   employed as an employee of Union Square Eye Care. (Doc.
Daniel A. Osborn, Osborn Law PC, New York, NY, P.                  106, ¶ 8). Previously, Dr. Weitzner practiced though his own
Timothy Kelly, Mattise & Kelly PC, Scranton, PA, Todd C.           professional corporation, Ari Weitzner, M.D., P.C. (Doc. 116,
Bank, Law Office of Todd C. Bank, Kew Gardens, NY, for             ¶ 2).
Plaintiffs.
                                                                   Ari Weitzner, M.D., P.C. (“P.C.”), is also a Plaintiff in the
Carl J. Greco, Jennifer Menichini, Greco Law Associates,           instant case. (Doc. 1, ¶ 7). The P.C. is a New York corporation
P.C., Scranton, PA, for Defendants.                                that maintains an “active” status with the New York Secretary
                                                                   of State. (Doc. 116, Ex. A). While the P.C. remains active
                                                                   on paper, it is undisputed that the P.C. has closed; it has no
                     MEMORANDUM                                    assets, and no employees. (Doc. 106, ¶¶ 7, 44-46). Notably,
                                                                   Dr. Weitzner is the sole shareholder of the P.C. (Doc. 106, ¶ 6).
A. Richard Caputo, United States District Judge

 *1 This case concerns a number of facsimiles that were
                                                                      2. Defendants:
allegedly sent from Defendants to Plaintiffs in violation of the
                                                                   Defendant Sanofi Pastuer, Inc. (“Sanofi”) is a Delaware
Telephone Consumer Protection Act of 1991 (“TCPA”), 47
                                                                   corporation that manufactures vaccines. (Doc. 106, ¶ 1).
U.S.C. § 227(b)(1)(C).
                                                                   Defendant VaxServe, Inc. (“VaxServe”) is a pharmaceutical
                                                                   distribution company based in Pennsylvania. (Doc. 106, ¶
Presently before the Court is: (1) a Motion to Strike
                                                                   2). VaxServe is a wholly owned subsidiary of Sanofi, with a
the November 29, 2016 Declaration of Ari Weitzer, M.D
                                                                   separate board of directors, business records, employees, and
(“Third Weitzner Declaration”) filed by Defendants Sanofi
                                                                   principal place of business. (Doc 106, ¶ 3).
Pasteur, Inc., and Vaxserve, Inc. (collectively “Defendants”);
(2) a Motion to Strike Plaintiffs' Answer to Defendants'
Statement of Facts filed by Defendants; (3) a Motion for           B. Conduct at Issue:
Summary Judgment filed by Defendants; and (4) a Motion             Beginning on or prior to April 21, 2004, Plaintiffs allege
for Class Certification filed by Plaintiffs Ari Weitzner and       that Defendants were engaged in a nationwide fax-advertising
Ari Weitzner, M.D., P.C. (collectively “Plaintiffs”). Because      campaign in order to promote the sale of commercial
the Third Weitzner Declaration is not a sham affidavit             products. (Doc 1, ¶¶ 10-11, 17).
and the information it contains is capable of admission at
trial, the Motion to Strike the Third Weitzner Declaration         On April 21, 2004, Plaintiffs received a fax advertisement
will be denied. The Motion to Strike Plaintiffs' Answer to         (“First Fax”) via the fax machine at the offices of the P.C.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
             Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 13 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

(Doc. 106, at 23, 26). The First Fax offered discounts on        of times over the course of this litigation. First, the Complaint
pharmaceutical goods by various manufacturers. (Doc. 87,         defined the putative class as:
Ex. A). The fax denoted “VaxServe” in the upper right-hand
corner. (Doc. 87, Ex. A). The fax does not indicate that it
was sent by any party other than VaxServe. (Doc. 87, Ex. A;                   [A]ll persons or entities (I) whose
Doc. 106, at 25). Plaintiffs claim 1 to have received a second                fax numbers were licensed, rented,
fax, also marked with the “VaxServe” stamp, on March 22,                      or purchased by Defendants VaxServe
2005 (“Second Fax”). (Doc. 116, at ¶ 7, Ex. C). The parties                   or Sanofi from List Strategies, Inc.;
dispute who received the First and Second Fax. But, it has                    (ii) whose fax numbers did not
been admitted that the fax machine and number that received                   exist in Defendants' database on the
both faxes were registered to Dr. Walter Weitzner (Doc. 106,                  date of Defendants' receipt thereof
27-29).                                                                       from List Strategies, Inc.; and (iii)
                                                                              who received an unsolicited fax
1                                                                             advertisement transmitted to them on
         While this suit has been ongoing since November
                                                                              behalf of Defendants by VisionLab,
          28, 2011, Plaintiffs have mentioned the existence
                                                                              Inc., Westfax, Inc., or Velofax LLP
          of the Second Fax for the first time in their
                                                                              between February 14, 2005 and the
          Brief in Opposition to Defendants' motion for
                                                                              date of the resolution of this lawsuit.
          Summary Judgment.
 *2 VaxServe admits to sending a number of advertisements
during the time alleged by Plaintiffs; sending such
                                                                 (Doc. 106, ¶ 15). But, in Plaintiffs' Memorandum in Support
advertisements were part of the company’s business. (Doc.
                                                                 of their Motion for Class Certification, Plaintiffs identify the
106, ¶¶ 68-69). The decision regarding what products to
                                                                 putative class as:
include on any given advertisement was made internally
at VaxServe. (Doc. 106, ¶ 68). In fact, none of the
manufacturers, including Defendant Sanofi Pasteur, paid
                                                                              [A]ll persons or entities to whom
to include their products on the advertisements that were
                                                                              VisionLab, Inc., WestFax, Inc. or
subsequently faxed. (Doc. 106, ¶ 69). In the instant matter,
                                                                              Velofax LLP sent facsimiles on behalf
neither Plaintiffs nor Defendants are aware of how VaxServe
                                                                              of Defendants between February 14,
came to possess the number for the fax machine in Dr.
                                                                              2005 and the date of the resolution
Weitzner’s office. (Doc. 106, ¶¶ 70-73).
                                                                              of this lawsuit for whom Defendants'
                                                                              only source of the name of the
It was Dr. Weitzner's practice to collect unsolicited faxes
                                                                              recipient was a list that had been
received at his office and send them to Attorney Todd Bank,
                                                                              provided to Defendants by List
one of Plaintiffs' attorneys, once a week. (Doc. 106, ¶ 20).
                                                                              Strategies, Inc.
After reviewing the faxes that were passed to him by Dr.
Weitzner, Attorney Bank would file charges against the
company responsible for the unsolicited faxes. (Doc. 106, ¶
                                                                 (Doc. 106, ¶ 16). Yet another change in the definition of the
21). 2
                                                                 class is evident in Dr. Weitzner’s Declaration in Support of
                                                                 the Motion for Class Certification. There, Plaintiffs defined
2        Dr. Weitzner has filed at least 17 similar actions      the putative class as:
           alleging violations of the TCPA. (Doc. 106, ¶
           33).
                                                                              [A]ll persons or entities that, between
C. The Complaint:                                                             February 14, 2005, and the date of
On November 26, 2011 Plaintiffs' filed this putative class                    the resolution of this lawsuit, received
action in this Court, alleging a violation of the TCPA. The                   faxes that were sent to them solely as
class that Plaintiffs allege to represent has shifted a number                a result of their fax numbers having



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 14 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

            been provided to the defendants by a                  3       Judge Carmen D. Minora served as the presiding
            company called List Strategies, Inc.
                                                                            judge in Weitzner v. Sanofi Pasteur, Inc. in the
                                                                            Court of Common Pleas of Lackawanna County.
                                                                  On July 25, 2008, Dr. Weitzner filed a notice of appeal from
(Doc. 106 ¶ 17). Lastly, in the Third Weitzner Declaration
                                                                  the state court's June 27, 2008 order. On June 3, 2009, the
and Plaintiffs' Memorandum in Opposition to Defendants'
                                                                  Superior Court concluded that the appeal was interlocutory
Motion to Strike, Plaintiffs make a final revision and define
                                                                  and premature, and therefore quashed the appeal. The
the class as beginning on February 14, 2001 and ending at the
                                                                  Superior Court noted that no motion for class certification was
resolution of this action. (Doc. 152, at 19).
                                                                  ever filed or decided by the Court of Common Pleas.


                II. Procedural Background                         B. The Federal Action:
                                                                  Plaintiffs commenced this action on November 26, 2011.
A. The State Court Action:                                        (Doc. 1). On February 6, 2012, Defendants filed their Motion
Litigation remains pending in the Lackawanna County Court         for Abstention, or in the alternative, to Dismiss Plaintiffs'
of Common Pleas involving Dr. Weitzner and the same               Complaint pursuant to Federal Rule of Civil Procedure 12(b)
Defendants for an alleged TCPA violation stemming from            (6), or, in the alternative, to Stay Proceedings. (Doc. 20).
the same April 21, 2004 fax. (Doc. 106, ¶ 32). Dr. Weitzner       On May 14, 2012, this Court denied Defendants' Motion,
commenced the state-court action with the filing of a class       specifically noting that it was not clear from the face of the
action complaint on February 14, 2005, seeking to represent a     complaint that the statute of limitations barred the current
class of persons who received unsolicited fax advertisements      action, and thus it was not appropriate to dismiss at that
from Defendants. The class identified in the state-court action   time. (Doc. 37). The Court also declined to address the
was defined as: “[Dr. Weitzner] and all other individuals who     applicability, if any, of American Pipe tolling at that time.
received an unsolicited fax advertisement from Defendants         (Doc. 37, at 15).
between January 2, 2001 and the date of the resolution of this
lawsuit.” (Doc. 106, ¶ 31). Notably, the P.C. was neither a       On November 12, 2013, Defendants filed their Answers and
named-plaintiff nor identified as a putative class member in      Affirmative Defenses to Plaintiffs' Complaint. (Doc., at 57,
the state-court action. (Doc. 106 ¶¶ 34-36).                      58). Just three days later, on November 15, 2013, Defendants
                                                                  served Offers of Judgment pursuant to Federal Rule of Civil
 *3 On June 27, 2008, Judge Minora 3 issued an opinion and        Procedure 68 upon Plaintiffs; offering for judgment to be
order ruling on Defendants' motion for summary judgment           entered against Defendants for the maximum statutory relief
and Dr. Weitzner's motion to amend the complaint's class          available to Plaintiffs. (Doc. 60-1, at 1-2). Defendants filed
definition. (Doc. 106, ¶ 50). The opinion concluded that a        a Motion to Dismiss pursuant to Federal Rule of Civil
class could include only Pennsylvania-resident fax recipients,    Procedure 12(b)(1) on December 4, 2013. (Doc. 59). This
rather than the proposed nationwide class, and held that Dr.      Motion was denied by this Court by Order and Opinion dated
Weitzner was not a proper representative plaintiff for class      March 12, 2014. (Doc. 68). The Third Circuit affirmed on
action purposes. (Doc. 106, ¶ 50). Additionally, Judge Minora     April 6, 2016.
found that Dr. Weitzner presented unique questions of fact
that would not be common to the class. (Doc. 106, ¶ 52). Judge    Plaintiffs' filed the instant Motion for Class Certification
Minora permitted Dr. Weitzner to proceed on his individual        on June 28, 2016. (Doc. 86). Defendants filed the instant
TCPA claim, but found that a two-year statute of limitations      Motion for Summary Judgment on October 17, 2016. (Doc.
applied to the TCPA claims under Pennsylvania law, and thus       104). Pursuant to the Local Rule of the Middle District of
limited Dr. Weitzner's claims to faxes he received within two     Pennsylvania, Defendants filed a Statement of Facts detailing
years of the date on which the complaint was filed. (Doc. 106,    the material facts at issue in the litigation. Plaintiffs filed their
¶ 50).                                                            Answer to Defendants' Statement of Facts on November 29,
                                                                  2016. (Doc. 118). Defendants have also filed two Motions
                                                                  to Strike: Motion to Strike November 29, 2016 Declaration
                                                                  of Ari Weitzner, M.D. (Doc. 143), and Motion to Strike
                                                                  Plaintiffs' Answer to Defendants' Statement of Facts. (Doc.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 15 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

145). These Motions were filed on January 27, 2017. All four                     the statement required in the foregoing
Motions pending in this action are ripe for review.                              paragraph, as to which it is contended
                                                                                 that there exists a genuine issue to
                                                                                 be tried. Statements of material facts
                                                                                 in support of, or in opposition to, a
                     III. Legal Standard
                                                                                 motion shall include references to the
A. Motion to Strike                                                              parts of the record that support the
Defendants move to strike the Third Weitzner Declaration                         statements. All material facts set forth
and portions of Plaintiffs' Answer to Defendants' Statement                      in the statement required to be served
of Facts from the record. Although neither Rule 56 nor Local                     by the moving party will be deemed to
Rule 56.1 specifically provide for a motion to strike, courts                    be admitted unless controverted by the
have held that a party wishing to challenge statements of                        statement required to be served by the
fact made by opponents for defect under either Rule should                       opposing party.
move to strike, or face waiver of their objection. See, e.g.,
In Re Unisys Sav. Plan Litig., 74 F.3d 420, 437 n.12 (3d Cir.
1996) (explaining that the proper vehicle for an objection to       Local Rule 56.1. The purpose of this rule is to “structure
a violation of Rule 56 is a Motion to Strike); Hartshorn v.         a party's summary judgment legal and factual theory into
Throop Borough, No. 3:07-CV-01333, 2009 WL 761270, at               a format that permits and facilitates the court's direct and
*8–9 (M.D. Pa. Mar. 19, 2009) (striking Plaintiffs' Statement       accurate consideration of the motion.” Gantt v. Absolute
of Facts from the record for non-compliance with Local Rule         Machine Tools, Inc., No. 1:06-CV-1354, 2007 WL 2908254,
56.1).                                                              at *3 (M.D. Pa. Oct. 4, 2007). It is well settled in this
                                                                    jurisdiction that a court “will adopt Defendants' Statement of
 *4 Federal Rule of Civil Procedure 56 notes that affidavits        Facts, except for those facts clearly disputed by Plaintiff with
in support or opposition to a motion for summary judgment           adequate record references.” McLaud v. Indus. Res., No. 3:14-
shall be made on personal knowledge, shall set forth such           CV-00737, 2016 WL 7048987 at *1 n.1 (M.D. Pa. Dec. 5,
facts as would be admissible in evidence, and shall show            2016); see also United States ex rel. Paranich v. Sorgnard,
affirmatively that the affiant is competent to testify to the       286 F.Supp.2d 445, 448 n.3 (M.D. Pa. 2003); N.J. Mfrs. Ins.
matters stated therein. FED.R.CIV.P. 56(c)(4). If portions of       Co. V. Brady, No. 3:15-CV-02236, 2017 WL 264457 at *2 n.1
an affidavit do not meet this standard, it is appropriate for the   (M.D. Pa. Jan. 20, 2017). Alternatively, if the party opposing
court to disregard the deficient portions of the record for the     summary judgment fails to comply with the Local Rule it is
purpose of resolving a motion for summary judgment. See In          within the courts discretion to strike the offending Statement
Re Unisys Sav. Plan Litig., 74 F.3d at 437 n.12.                    of Facts. See Hartshorn, 2009 WL 761270, at *8–9.

Further, The United States District Court for the Middle
District of Pennsylvania provides in its Local Rules that:          B. Motion for Summary Judgment
                                                                    Summary judgment shall be granted “if the movant shows
                                                                    that there is no genuine dispute as to any material fact and
                                                                    the movant is entitled to judgment as a matter of law.” FED.
             A motion for summary judgment filed
                                                                    R. CIV. P. 56(a). Summary judgment is appropriate when
             pursuant to Fed.R.Civ.P.56, shall be
                                                                    “the pleadings, depositions, answers to interrogatories, and
             accompanied by a separate, short
                                                                    admissions on file, together with the affidavits, if any, show
             and concise statement of the material
                                                                    that there is no genuine issue as to any material fact and that
             facts, in numbered paragraphs, as
                                                                    the moving party is entitled to a judgment as a matter of law.”
             to which the moving party contends
                                                                    Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting
             there is no genuine issue to be tried.
                                                                    Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995)). A
             The papers opposing a motion for
                                                                    fact is material if proof of its existence or nonexistence might
             summary judgment shall include a
                                                                    affect the outcome of the suit under the applicable substantive
             separate, short and concise statement
                                                                    law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
             of the material facts, responding to
                                                                    S.Ct. 2505, 91 L.Ed.2d 202 (1986).
             the numbered paragraphs set forth in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 16 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                  matter but to determine whether there is a genuine issue for
Where there is no material fact in dispute, the moving party      trial.” Anderson, 477 U.S. at 249, 106 S.Ct. 2505.
need only establish that it is entitled to judgment as a matter
of law. See Edelman v. Comm'r of Soc. Sec., 83 F.3d 68, 70
(3d Cir. 1996). Where, however, there is a disputed issue of
                                                                                          IV. Discussion
material fact, summary judgment is appropriate only if the
factual dispute is not a genuine one. Anderson, 477 U.S. at       A. Motion to Strike November 29, 2016 Declaration of
247-48, 106 S.Ct. 2505. An issue of material fact is genuine      Ari Weitzner, M.D.:
if “a reasonable jury could return a verdict for the nonmoving    Defendants' now argue that the Third Weitzner Declaration
party.” Id. at 248, 106 S.Ct. 2505. Where there is a material     was improper, and thus the Declaration and any reference
fact in dispute, the moving party has the initial burden of       to it should be stricken. Defendants' base their claim of
proving that: (1) there is no genuine issue of material fact;     impropriety on three grounds. First, Defendants invoke
and (2) the moving party is entitled to judgment as a matter      the Sham Affidavit Doctrine to argue that the Third
of law. See Howard Hess Dental Labs., Inc. v. Dentsply Int'l,     Weitzner Declaration must be stricken as it disputes Dr.
Inc., 602 F.3d 237, 251 (3d Cir. 2010). The moving party may      Weitzner’s earlier sworn testimony without providing an
present its own evidence or, where the non-moving party has       adequate explanation for the conflict. Second, Defendants'
the burden of proof, simply point out to the court that “the      argue that Dr. Weitzner lacked the personal knowledge
nonmoving party has failed to make a sufficient showing on        required to author a Declaration compliant with Federal
an essential element of her case.” Celotex Corp. v. Catrett,      Rule of Civil Procedure 56(c). Third, Defendants contend
477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).         that the Declaration serves to impermissibly expand the
                                                                  class definition in such a way that unduly prejudices the
 *5 When considering whether there are genuine issues of          Defendants.
material fact, the court is required to “examine the evidence
of record in the light most favorable to the party opposing       Plaintiffs do not directly address whether the Third Weitzner
summary judgment, and resolve all reasonable inferences in        Declaration should be considered under the Sham Affidavit
that party's favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d     Doctrine, but do point to independent evidence to bolster
Cir. 2007). Once the moving party has satisfied its initial       the Declaration. Further, Plaintiffs fail to directly address
burden, the burden shifts to the non-moving party to either       whether Dr. Weitzner had the requisite personal knowledge
present affirmative evidence supporting its version of the        of the claims and transactions in the Declaration and in the
material facts or to refute the moving party's contention that    Complaint. However, Plaintiffs do argue that the information
the facts entitle it to judgment as a matter of law. Anderson,    in the Declaration is capable of admission at trial and as
477 U.S. at 256-57, 106 S.Ct. 2505. The Court need not accept     such should be considered at summary judgment. Finally,
mere conclusory allegations, whether they are made in the         Plaintiffs argue that the expansion of the class definition does
complaint or a sworn statement. Lujan v. Nat'l Wildlife Fed'n,    not unduly prejudice the Defendants.
497 U.S. 871, 888, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990).

In order to prevail on a motion for summary judgment,                1. The Sham Affidavit Doctrine does not bar the Third
the non-moving party must show “specific facts such that             Weitzner Declaration.
a reasonable jury could find in that party's favor, thereby       While the Federal Rules of Civil Procedure do not address
establishing a genuine issue of fact for trial.” Galli v. N.J.    how courts should address contradictory affidavits, the United
Meadowlands Comm'n, 490 F.3d 265, 270 (3d Cir. 2007)              States Court of Appeals for the Third Circuit (“Third Circuit”)
(citing FED. R. CIV. P. 56(e)). Although the non-moving           has held that “a party may not create a material issue of fact
party’s evidence may be either direct or circumstantial, and      to defeat summary judgment by filling an affidavit disputing
“need not be as great as a preponderance, the evidence must       his or her own sworn testimony without demonstrating a
be more than a scintilla.” Id. (quoting Hugh v. Butler Cnty.      plausible explanation for the conduct.” Baer v. Chase, 392
Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005)). In deciding       F.3d 609, 624 (3d Cir. 2004) (citing Hackman v. Valley Fair,
a motion for summary judgment, “the judge's function is not       932 F.2d 239, 241 (3d Cir. 1991)). “This principle of summary
himself to weigh the evidence and determine the truth of the      judgment practice is often referred to as the ‘sham affidavit
                                                                  doctrine.’ ” Price v. Trans Union, LLC, 737 F.Supp.2d 281,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 17 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

286 (E.D. Pa. 2010) (internal citation omitted). The doctrine’s     Weitzner Declaration. As properly noted by Defendants, this
purpose is to remove from the record any “affidavit that            position was altered after Dr. Weitzner acknowledged at his
indicates only that the affiant cannot maintain a consistent        second deposition on September 20, 2016 that if the First Fax
story or is willing to offer a statement solely for the purpose     was the only fax he or the P.C. received he would not be a
of defeating summary judgment.” York Int'l Corp. V. Liberty         member of the class he sought to represent. (Doc. 105, Ex. A).
Mut. Ins. Co., No. 1:10-CV-0692, 2015 WL 4162981, at *15
(M.D. Pa. July, 9, 2015) (emphasis added). To that end, the         While the timing of this modification is suspect, the Third
doctrine permits a district court to disregard an “affidavit that   Circuit directs this court to determine whether there is
is submitted in opposition to a motion for summary judgment         independent evidence or a satisfactory explanation to support
when the affidavit contradicts the affiant’s prior deposition       the modification. Here, there is. Plaintiffs have produced
testimony.” Baer, 392 F.3d at 624.                                  evidence to support the modification: a March 22, 2005
                                                                    fax in its entirety. (Doc. 116, Ex. B). The existence of
 *6 Some courts have adopted a strict interpretation of             the fax makes it more likely that Dr. Weitzner was simply
the Sham Affidavit Doctrine. These courts will strike any           “mistaken, confused, or without possession of all the facts
affidavit that contradicts prior sworn deposition testimony.        during” his contradictory deposition, and negates the notion
See, e.g., Jones v. General Motors Corp., 939 F.2d 380, 385         that he authored the Third Declaration with the sole intent
(6th Cir. 1991) (“[I]t is well settled that a plaintiff may not     to avoid summary judgment. Rossi v. All Holding Co., No.
create a factual issue for the purpose of defeating a motion        3:CV-11-1641, 2014 WL 346934, at * 7 (M.D. Pa. Jan.
for summary judgment by filing an affidavit contradicting a         30, 2014) (citing Jiminez, 503 F.3d at 254). This change
statement the plaintiff made in a prior deposition.”); Buckner      in Weitzner’s story will not render his Third Declaration a
v. Sam's Club, Inc., 75 F.3d 290, 292-93 (7th Cir. 1996)            “sham.”
(“As a general rule, the law of this circuit does not permit
a party to create an issue of fact by submitting an affidavit       Defendants also contend that the Third Weitzner Declaration
whose conclusions contradict prior deposition or other sworn        contradicts prior deposition testimony related to the status
testimony.”). The Third Circuit has not been so unforgiving.        of Ari Weitzner, M.D., P.C. Defendants argue that Dr.
Rather, the Third Circuit has adopted a more flexible approach      Weitzner has stated that the P.C. was closed, and at other
which provides that an affidavit will not be stricken “[w]hen       times that it was active. Defendants point to the Second—
there is independent evidence in the record to bolster an           now withdrawn—Weitzner Declaration and Dr. Weitzner’s
otherwise questionable affidavit,” or when the affiant is           deposition testimony in an attempt to show that regarding
able to provide a “satisfactory explanation” for the conflict       the P.C. as active in the Third Declaration is a variation in
between the prior deposition and the affidavit. Hackman,            Weitzner’s story that contradicts prior sworn testimony. In the
932 F.2d at 241. However, when independent evidence does            Second Declaration, Dr. Weitzner states that:
not exist and the affiant “does not explain the contradiction
between a subsequent affidavit and a prior deposition, it is
appropriate for the district court to disregard the subsequent                  The previous declaration that I
affidavit and the alleged factual issue in dispute as sham....”                 submitted contained two oversights.
Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247 (3d Cir.                     First I left my optholmology
2007).                                                                          practice in 2015 and joined one
                                                                                called Union Square Eye Care in
In this case, there is no question that the story provided                      Manhattan. However, my professional
by Dr. Weitzner has experienced variation over the course                       corporation, of which I am still the sole
of litigation. First, and most importantly, Defendants point                    principal, has continued to maintain
to the First Weitzner Declaration and subsequent deposition                     active status.
testimony where Dr. Weitzner made no mention of receiving
any fax except the one received on April 21, 2004. (Doc. 106,
¶ 23-24) Now, in his Third Declaration, Dr. Weitzner claims         (Doc. 101, ¶ 2). Defendants argue that this contradicts his
he received a second fax on March 22, 2005. (Doc. 116).             prior deposition testimony where he stated that the P.C.
This would place Dr. Weitzner firmly within the class as it         transacts no business, and has no employees. (Doc. 147, Ex.
was defined in the Motion for Class Certification, and First        A at 25). But, Defendants are incorrect.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 18 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                    56(c)(4). As such, a court should not credit statements in
 *7 In each of the three Weitzner Declarations, Dr. Weitzner        affidavits that amount to “unsupported assertions made in the
states that the P.C. remains in active status. As Plaintiffs        absence of personal knowledge” Reynolds v. Dep't of Army,
correctly note, Defendants cite to no authority that supports       439 Fed.Appx. 150, 152 (3d Cir. 2011). However, otherwise
the notion that a business must be operating to be considered       inadmissible evidence may be considered on summary
“active.” The fact that the business is not currently operating     judgment if the evidence is capable of being presented in an
has not impacted the “active” status claimed by Dr. Weitzner        admissible form at trial. See, e.g., J.F. Feeser, Inc. v. Serv-
or reported by the New York Department of State. Simply, the        A-Portion, Inc., 909 F.2d 1524, 1542 (3d Cir. 1990) (“We
Sham Affidavit Doctrine does not apply on these facts.              thus concluded that hearsay evidence produced in an affidavit
                                                                    opposing summary judgment may be considered if the out-of-
Finally, the Defendants argue that the Third Weitzner               court declarant could later present the evidence through direct
Declaration contradicts prior sworn testimony provided by           testimony, i.e., in a form that would be admissible at trial.”);
Dr. Weitzner regarding who received the faxes at issue. But,        Petruzzi’s IGA Supermarkets v. Darling-Delaware Co., 998
Dr. Weitzner has maintained throughout all three Declarations       F.2d 1224, 1235 n.9 (3d Cir. 1993) (“While this statement as
that the P.C. received a fax. This is evidenced by the fact         it stands now is hearsay, in this circuit it can be considered
the P.C. was named in each Declaration. Defendants point to         on a motion for summary judgment because it is capable of
his deposition testimony in which Dr. Weitzner states that the      being admissible at trial.”). Thus, this analysis runs parallel
P.C. received no fax. (Doc. 105, Ex. A at 113.) While true,         to, and must consider, the Federal Rules of Evidence.
this contradiction does not render the Declaration a “sham.”
It is clear to the Court from the provided deposition testimony      *8 Federal Rule of Evidence 602 governs the scope of
that Dr. Weitzner was, and still may be, “confused” about           witness testimony. Namely, it permits a witness to “testify to
the distinction between his personal representation and his         a matter only if sufficient evidence is introduced to support
representation of the P.C. 4 See Rossi, 2014 WL 346934, at *        a finding that the witness has personal knowledge of the
7. For this reason, this discrepancy will not cause the Court to    matter.” FED.R.EVID. 602. The threshold for admissibility
strike the Third Weitzner Declaration.                              created by Rule 602 is quite low; testimony should be
                                                                    admitted if the judge could reasonably find that the witness
4                                                                   perceived the events. See, e.g., Knopick v. Downey, No. 1:09-
        On numerous occasions in Dr. Weitzner’s third
                                                                    CV-1287, 2013 WL 1882983, at *12 (M.D. Pa. May 6, 2013)
          deposition he had to be reminded that
                                                                    (citing Sullivan v. Warminster Twp., 461 Fed.Appx. 157, 162
          there was a difference between his personal
                                                                    (3d Cir. 2012)). But, courts have not extended such leniency
          and representative capacity. And, on multiple
                                                                    to allow witness testimony that is merely based on speculation
          occasions he confused the two. See, e.g., Doc.
                                                                    as to what a third party believed or knew. Id.
          143-4, at 64:10-25; 65:1-5.
                                                                    Further, the Federal Rules of Evidence generally exclude
   2. The requirement of personal knowledge will not bar the        hearsay evidence. Hearsay is an out-of-court statement
   Third Weitzner Declaration.                                      offered into evidence to prove the truth of the matter asserted.
Defendants argue that the Third Weitzner Declaration                See FED.R.EVID. 801(c). But, not all hearsay statements are
was not based on Dr. Weitzner’s personal knowledge.                 inadmissible. In fact, the Federal Rules of Evidence provide
Defendants only make a generalized claim that the entire            that while some statements meet the traditional definition of
Affidavit lacks personal knowledge, and does not point to           hearsay they are considered “not hearsay.” See FED.R.EVID.
a specific paragraph in the Third Weitzner Declaration. But,        801(d).
Defendants' argument references paragraphs seven and eight
by implication. Thus, this Court will limit its analysis to those   Defendants' contention that the entire Third Weitzner
two paragraphs in the Third Weitzner Declaration.                   Declaration lacks personal knowledge is incorrect. Rather,
                                                                    as detailed below, certain averments within the Declaration
Federal Rule of Civil Procedure 56(c)(4) provides that “[a]n        lacked sufficient personal knowledge as required by the
affidavit or declaration used to support a motion must be           Federal Rules.
made on personal knowledge, set out facts that would be
admissible in evidence, and show that the affiant or declarant
is competent to testify on the matters stated.” FED.R.CIV.P.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 19 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

First, paragraph seven of the Third Weitzner Declaration lacks
the requisite personal knowledge. Paragraph seven states:
                                                                             I understand that, based on several
                                                                             parts of this Complaint in this lawsuit,
            Following discussions that I had about                           and depending upon this Court’s
            the class period with my counsel, Mr.                            resolution of legal issues pertaining
            Bank, to whom I had regularly sent my                            to the statute of limitations, the class
            fax advertisements in 2004 and 2005,                             period could begin as early as February
            Mr. Bank informed me that there were                             14, 2001.
            additional faxes of the same type as the
            first Fax that were sent to the same fax
            number. One of these faxes was sent                   *9 Defendants asked Dr. Weitzner about this averment in his
            on or about March 22, 2005. (“Second                 third deposition:
            Fax”). In addition, the Second Fax was
            sent to the same fax machine that had                  Q: Is it accurate to say that you have no personal knowledge
            received the First Fax.                                of any parts of the Complaint that could result in the class
                                                                   period beginning as early as February 14, 2001?

                                                                   A: I have no personal knowledge. I base—I rely on the
(Doc 116, at ¶ 7) (emphasis added). As Defendants correctly
                                                                   expertise of my attorneys.
note, Dr. Weitzner did not have the requisite personal
knowledge to make this statement. Dr. Weitzner admitted as         Q: All right. So this understanding, then, that you have is
much in his deposition on January 10, 2017:                        based totally on the expertise of your lawyers?

  Q: Do you have any understanding, Dr. Weitzner of how            A: That’s exactly right.
  many faxes you actually received other than based on the
  expertise of your lawyers?                                     While Defendants' properly note that he has no personal
                                                                 knowledge regarding the parts of the Complaint that would
  A: I have no independent recollection of how many faxes        allow for the expansion of the class period, paragraph eight
  I received. That’s exactly right.                              is capable of admission at trial. Remember, the standard
                                                                 imposed by Rule 602 presents a low bar for admission.
(Doc. 145-4, at 62:21-25).
                                                                 See United States v. Gerard, 507 Fed.Appx. 218, 222
                                                                 (3d Cir. 2012) (“Rule 602 creates a low threshold for
While Federal Rule of Civil Procedure 56(c)(4) and Federal
                                                                 admissibility, and a judge should admit witness testimony
Rule of Evidence 602 seem to bar this evidence because
                                                                 if the jury could reasonably find that the witness perceived
Dr. Weitzner admittedly lacked personal knowledge, it is
                                                                 the event.”); United States v. Hickey, 917 F.2d 901, 904
important to remember that otherwise inadmissible evidence
                                                                 (6th Cir. 1990) (“Testimony should not be excluded for
may be considered at summary judgment if it is capable of
                                                                 lack of personal knowledge unless no reasonable juror could
being presented in an admissible form at trial. While the
                                                                 believe that the witness had the ability and opportunity to
existence and contents of the Second Fax as it stands now are
                                                                 perceive the event that he testifies about.”); Sullivan, 461
inadmissible hearsay, it may still be considered at summary
                                                                 Fed.Appx. at 162. All Plaintiffs would need to show is
judgment because both are capable of being presented in
                                                                 that Dr. Weitzner “perceived the events” that caused him to
an admissible form at trial. See FED.R.EVID. 801(d)(2);
                                                                 make the conclusions regarding the expansion of the class
Frankenberry v. FBI, No. 3:08-1565, 2012 U.S. Dist. LEXIS
                                                                 definition in his Third Declaration. Those “events” were
39027, at *19-20 (citing J.F. Freeser, Inc., 909 F.2d at 1542;
                                                                 meetings with his lawyers, and experiences at depositions
Petruzzi’s IGA Supermarkets, Inc., 998 F.2d at 1235 n.9). As
                                                                 held by the Defendants. When asked about those events at
such, it would be inappropriate to strike paragraph seven.
                                                                 his third deposition, Dr. Weitzner provided a level of personal
                                                                 knowledge that would overcome a challenge under Rule 602
Second, paragraph eight of the Third Weitzner Declaration
                                                                 at trial. (Doc. 147, Ex. A at 47-48). Therefore, paragraph 8
arguably lacks the requisite personal knowledge. Paragraph
                                                                 will not be stricken.
eight states:


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 20 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   take inherent in class action litigation,” and not of an attempt
                                                                   to unduly prejudice Defendants.
   3. The Third Weitzner Declaration does not impermissibly
   seek to expand the class definition and amendment is not        While expansion of the class period has been permitted
   prejudicial.                                                    in the past, this Court must still determine whether the
Defendants' argue that although Plaintiffs assert that the         modification of the class definition at this time would unduly
Third Weitzner Declaration merely refines Dr. Weitzner’s           prejudice Defendants. Defendants' correctly note that the
understanding of the class definition, Plaintiffs in fact          modification of the class currently at issue occurred in
impermissibly seek to amend the scope and definition of            the Third Weitzner Declaration. This Declaration was filed
the class sought to be certified without leave of court.           on November 29, 2016 (Doc. 116); after Defendants had
Defendants contend that such leave would be required.              already filed their Brief in Opposition to Plaintiffs' Motion
Further, Defendants believe that permitting any amendment          for Class Certification. (Doc. 102). Defendants claim that
at this stage would be prejudicial because the Third Weitzner      “[s]uch amendment this late in the litigation is prejudicial to
Declaration was filed after Defendants had submitted their         Defendants, who are deprived of meaningful opportunity to
Brief in Opposition to Class Certification. Plaintiffs disagree.   present defenses to these additional claims.” (Doc. 154, at
Plaintiffs contend that leave of court is not required for         17). However, Defendants fail to meaningfully articulate the
amendment, and that Defendants have suffered no prejudice          defenses foreclosed by the timing of the modification. Rather,
as a result of such amendment.                                     Defendants throughout their brief call the claims included in
                                                                   this modification “untimely,” or “time-barred.” (Doc. 154, at
Federal Rule of Civil Procedure 23(c)(1) provides a                17; Doc. 154, at 12). As Plaintiffs note, Defendants already
mechanism for modification of class definition, and as such        raise arguments related to the timeliness of claims in their
“[a] court is not bound by the class definition proposed in the    papers. (Doc. 152 at 21-22). Moreover, Defendants had the
complaint.” Weisfeld v. Sun Chem. Corp., 84 Fed.Appx. 257,         opportunity to respond to the proposed class expansion in
259 (3d Cir. 2004) (citing Robidoux v. Celani, 987 F.2d 931,       their brief in response to Plaintiffs' Brief in Opposition
937 (2d Cir. 1993)). This is a sensible rule because holding       to Summary Judgment. Since Defendants have failed to
a plaintiff to their original class definition “would ignore the   offer any concrete prejudice caused by the timing of the
ongoing refinement and give-and-take inherent in class action      modification, this Court will not grant the Motion to Strike.
litigation, particularly in the formation of a workable class
definition.” In the Matter of: Monumental Life Insurance
Co., 365 F.3d 408, 414 (5th Cir. 2004). To this end, courts        B. Motion to Strike Plaintiffs' Answer to Defendants'
have allowed Plaintiffs to substantially modify proposed class     Statement of Facts:
definitions initially set forth in their Complaint throughout      Defendants move to strike Plaintiffs' Answer to Defendants'
the course of litigation. See, e.g., Gates v. Rohm & Haas Co.,     Statement of Facts pursuant to Local Rule 56.1 and Federal
265 F.R.D. 208, 215 n.10 (E.D. Pa. 2010) (citing Robidoux,         Rule of Civil Procedure 56. In doing so, Defendants contend
987 F.2d at 937) (noting that Plaintiffs were permitted to         that Plaintiffs failed to properly prepare their response in three
substantially modify the proposed class definition in their        distinct respects. First, Defendants claim the Plaintiffs failed
reply brief).                                                      to properly deny facts provided in Defendants' Statement of
                                                                   Facts as required by Federal Rule of Civil Procedure 56(e) and
 *10 Here, the class definition provided in the Complaint          Local Rule 56.1. Their argument follows that since Plaintiffs
identifies a class period from February 14, 2005 to the            failed to make any denial, even generally, to forty-nine (49)
date of the resolution of this lawsuit. The First Weitzner         of the seventy-three (73) statements of fact produced by
Declaration contains a slightly different class definition         Defendants, all forty-nine (49) should be admitted. Second,
than the Complaint. The Second Weitzner Declaration—               Defendants argue that any denial supported by reference to
now withdrawn—defined the class from June 1, 2002 to               the Third Weitzner Declaration is improper as the Declaration
February 13, 2005. Now, in the Third Weitzner Declaration          should be considered a “sham affidavit.” Such a finding
and Plaintiffs' Memorandum in Opposition to Defendants'            would strike seven (7) of Plaintiffs' responses. Finally,
Motion to Strike Declarations, define the class as beginning       Defendants contend that Plaintiffs' response impermissibly
on February 14, 2001 to the resolution of this action. (Doc.       contains lengthy argument, and thus should be stricken from
152, at 19). Such modification is illustrative of the “give-and-   the record. If Defendants are correct, only three (3) statements
                                                                   offered by Plaintiffs would remain.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 21 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   paragraphs, as to which the moving party contends there is
 *11 Plaintiffs do not dispute that they failed to make even       no genuine issue to be tried.” Local Rule 56.1. Similarly
general denials to the forty-nine (49) statements identified       it requires the non-moving party provide “a separate, short
by Defendants. Rather, Plaintiffs focus their argument on the      and concise statement of the material facts, responding to the
propriety of the Third Weitzner Declaration and the form of        numbered paragraphs set forth in the statement required [from
statements contained in their response. Specifically, Plaintiffs   the moving party], as to which it is contended that there exists
claim that Defendants' reference and reliance on the Third         a genuine issue to be tried.” Id. Both statements must “include
Weitzner Declaration is improper under Local Rule 7.8(a).          references to the parts of the record that support” their factual
Further, without reference to a single authority, Plaintiffs       statements. Id. The purpose of this statement of facts is “to
contend that the statements contained within their response        structure a party’s summary judgment legal and factual theory
are not lengthy or argumentative in violation of the Federal       into a format that permits and facilitates the court’s direct
or Local Rules.                                                    and accurate consideration to the motion.” Hartshorn, 2009
                                                                   WL 761270, at *3 (internal citation omitted). To this end, a
                                                                   proper statement of facts should enable “the court to identify
   1. The forty-nine (49) unopposed statements contained in        contested facts expeditiously and [prevent] factual disputes
   Defendants' Statement of Facts will be admitted.                from becoming obscured by a lengthy record.” Pinegar v.
Defendants' correctly note that Plaintiffs failed to comply        Shinseki, No. 1:07-CV-0313, 2009 WL 1324125, at *1 (M.D.
with Local Rule 56.1 when they did not specifically deny           Pa. May, 12, 2009). Courts have the discretion to either strike
the averments made in Defendants' Statement of Facts. (Doc.        a statement for non-compliance with the local rule, or deem
146, at 5-6). Rather than responding to each statement made        the opposing statement admitted. See, e.g., Hartshorn, 2009
by Defendants, (Doc. 106), Plaintiffs decided to respond to a      WL 761270, at *3; Armenti v. Tomalis, No. 1:12-CV-2039,
mere twenty-four (24). (Doc. 118). Because Plaintiffs failed       2016 WL 6493483, at *1-2 (M.D. Pa. Nov. 2, 2016).
to provide any opposition to forty-nine (49) of the seventy-
three (73) paragraphs in Defendants' Statement of Facts, all        *12 Defendants contend that many of Plaintiffs' responses
facts within the noted forty-nine (49) paragraphs will be          contain impermissible argument and fail to provide “concise”
considered unopposed and admitted under Local Rule 56.1. 5         statements in violation of Local Rule 56.1. In large part this
See Sorgnard, 286 F.Supp.2d at 448 n.3.                            Court agrees. Plaintiffs' have provided a lengthy 6 response
                                                                   that runs afoul of the purpose for Local Rule 56.1. The
5      The paragraphs in Defendants' Statement of Facts            statements identified by Defendants 7 regularly include long
         that were unopposed and will be deemed                    excerpts from deposition testimony in an attempt to explain
         admitted are: 1; 2; 3; 4; 5; 8; 9; 10; 11; 12; 14;        or contextualize a fact presented by the Defendants. Facially,
         15; 16; 17; 18; 19; 20; 23; 26; 27; 29; 30; 31; 32;       this is impermissible under the Local Rule. Because this Court
         33; 34; 35; 39; 46; 47; 50; 51; 53; 55; 56; 57; 58;       finds that many of the statements within Plaintiffs' response
         62; 63; 64; 65; 66; 67; 68; 69; 70; 71; 72; and 73.       contravene the purpose of Local Rule 56.1, those statements
                                                                   will be stricken.
   2. Denials Supported by the Third Declaration of Dr.
   Weitzner will Not be Stricken.                                  6       Plaintiffs' response can not be considered concise.
As noted above, the Motion to Strike the Third Weitzner
                                                                             While only responding to 24 of the 73
Declaration will be denied. For this reason, any citation to
                                                                             averments made in Defendants' Statement of
the Third Declaration in Plaintiffs' Answer to Defendants'
                                                                             Fact, Plaintiffs' response is over twice as long.
Statement of Facts will remain similarly intact. Notably, Local
                                                                             As such, Plaintiffs' response is in violation of the
Rule 7.8(a) had no role in the Courts analysis.
                                                                             Local Rules.
                                                                   7       Defendants' specifically note the argumentative
   3. The form of Statements within Plaintiffs' response
                                                                             nature of Plaintiffs' responses to paragraphs: 13;
   violate Local Rule 56.1 and will be stricken.
                                                                             21; 24; 25; 36; 37; 38; 39; 41; 42; 43; 48; 49;
As mentioned earlier, Local Rule 56.1 directs parties moving
                                                                             52; 54; 59; 60; and 61. All will be excluded.
for summary judgment to provide the court with “a separate,
short and concise statement of material facts, in numbered



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
                Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 22 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

           Paragraph 40 will be similarly excluded for                      Godsil, 937 F.2d 859, 863-64 (3d Cir. 1991).
           violating the Local Rule.                                        However, since Plaintiffs offered no objection
                                                                            to the defense “when expressly invoked in
Therefore, only six (6) statements 8 made in Defendants'
                                                                            [Defendants] motion for summary judgment,”
Statement of Facts will be considered contested for purposes
                                                                            the Court will consider its validity. Mitchelll
of summary judgment.
                                                                            v. Guzick, No. 3:02-CV-0178, 2004 U.S. Dist.
                                                                            LEXIS 29895, at *21 n.4 (M.D. Pa. July 26,
8        The contested statements are found in paragraphs                   2004); see Printz v. Greate Bay Cassino Corp.,
           6, 7, 22, 28, 44, and 45 of Defendants' Statement                705 F.2d 692, 694 (3d Cir. 1983) (noting that
           of Facts.                                                        Fed.R.Civ.P 15(c) provides that issues tried by
                                                                            the express or implied consent of the parties “are
C. Motion for Summary Judgment:                                             treated in all respects as if they had been raised
Defendants' base their Motion for Summary Judgment on                       in the pleadings”).
four separate and distinct grounds. 9 First, Defendants' argue     *13 In American Pipe & Construction Company v. Utah,
that Plaintiffs' claims are time-barred by the statute of         the Supreme Court held that “the commencement of a class
limitations because the tolling principles of American Pipe       action suspends the applicable statute of limitations as to all
do not apply, and alternatively, even if they do apply,           asserted members of the class who would have been parties
Plaintiffs filed their federal complaint after the statute of     had the suit been permitted to continue as a class action.” 414
limitations expired. Second, Defendants argue that Plaintiffs     U.S. 538, 554, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974). In other
lack standing because Defendants believe that neither Dr.         words, the filing of a class action lawsuit tolls the statute of
Weitzner, nor his P.C. suffered cognizable injury during the      limitations as to all asserted members of the previously filed
defined class period. Third, Defendants contend that Plaintiffs   class. Id. Tolling lasts “until the propriety of maintaining the
have failed to demonstrate that Defendant Sanofi Pasteur, Inc.    suit as a class action is determined.” Leyse v. Bank of America
sent a fax to Plaintiffs, and as such Defendant Sanofi must       N.A., 538 Fed.Appx. 156, 161 (3d Cir. 2013), vacated on other
be removed from this action. Finally, Defendants argue that       grounds, 804 F.3d 316 (3d Cir. 2015); see Sawyer v. Atlas
the current named Plaintiffs are not members of the class         Heating and Sheet Metal Works, Inc., 642 F.3d 560, 563 (7th
they seek to represent, and thus as a matter of law summary       Cir. 2011) (“Tolling [under American Pipe] lasts from the day
judgment should be granted.                                       a class claim is asserted until the day the suit is conclusively
                                                                  not a class action—which may be because the judge rules
9                                                                 adversely to the plaintiff, or because the plaintiff reads the
         This Court will not address three of the four
           arguments presented by Defendants' because             handwriting on the wall and decides not to throw good money
           the inapplicability of American Pipe tolling is        after bad.”).
           dispositive.
                                                                  This doctrine is at the heart of the dispute between the
                                                                  parties before this Court at summary judgment. If the doctrine
    1. Plaintiffs' Individual and Class Claims are Time-
                                                                  does not apply, Defendants are owed summary judgment
    Barred 10
                                                                  as Plaintiffs' action would be barred as a matter of law. In
10       Defendants did not affirmatively raise the statute       this case, a four-year statute of limitations is appropriate. 11
           of limitations defense in their answer to the          The First Fax was received by Plaintiffs on April 21, 2004.
           complaint as required by Federal Rule of Civil         (Doc. 106, ¶ 23). This means that without application of
           Procedure 8(c), but this Court will still consider     American Pipe, any federal complaint related to the First
           whether Plaintiffs claims are time-barred.             Fax would have needed to be filed by April 21, 2008. The
           Federal Rule of Civil Procedure 8(c) requires          Second Fax was received by Plaintiffs on March 22, 2005,
           that “[i]n a pleading to a preceding pleading,         and thus any federal complaint related to the Second Fax
           a party should set forth affirmatively” the            would have needed to be filed by March 22, 2009. Plaintiffs
           defense of statute of limitations. FED.R.CIV.P.        filed their federal Complaint on November 26, 2011. (Doc.
           8(c). Normally, when an a defendant fails to           1). Therefore, without the application of a tolling doctrine it
           plead an affirmative defense in their answer,          is clear Plaintiffs' Complaint is untimely.
           the defense is waived. See Charpentier v.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 23 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

11                                                                   concern is not relevant with respect to the named plaintiff
        As this Court suggested during the disposition of
                                                                     in the prior class action. Thus, we agree that the Supreme
          the Motion to Dismiss, the four-year statute of
                                                                     Court did not intend for American Pipe tolling to protect
          limitations will apply. See Hawk Valley, Inc., v.
                                                                     individuals like [plaintiff], who initiated the prior class action
          Taylor, No. 10-CV-00804, 2012 WL 1079965,
                                                                     and was a named plaintiff in that prior suit.”); see also
          at *9–10 (E.D. Pa. Mar. 30, 2012) (finding Mims
                                                                     Vincent v. Money Store, 915 F.Supp.2d 553, 561 (S.D. N.Y.
          v. Arrow Fin. Servs., LLC., 565 U.S. 368, 132
                                                                     2013) (explaining that “[t]he policy behind American Pipe
          S.Ct. 740, 181 L.Ed.2d 881 (2012), an additional
                                                                     counsels against allowing named plaintiffs in a prior class
          support for rejecting the argument that state
                                                                     action, as opposed to absent class members, to have their
          statute of limitations applied to a TCPA claim);
                                                                     claims tolled.”). This requirement prevents an earlier class
          see also, 645 F.3d at 561 (7th Cir. 2011).
                                                                     representative from attempting to “resuscitate a class that a
                                                                     court held to be inappropriate as a class action.” Yang v. Odom,
                        a. Class Claims                              392 F.3d 97, 104 (3d Cir. 2004) (citing McKowan & Co., Ltd.
                                                                     v. Jasmine, Ltd., 295 F.3d 380, (3d Cir. 2002)).
The first question this Court must address is whether or
not American Pipe tolling is applicable to the class claims           *14 In this case, it does appear that Dr. Weinstein is
at issue. Defendants suggest that American Pipe is only              attempting to “resuscitate” the failed state class action. As
applicable for class claims when: (1) the proposed class is          noted above, the legal and factual claims presented in the
substantively identical to the class sought to be certified in the   state and federal actions are nearly identical. Notably, Dr.
state-court action; (2) Plaintiffs were unnamed class members        Weitzner was the named representative for the class in the
in the state-court action; and (3) Plaintiffs are new class          state court action, and is one of the named representatives in
representatives for the proposed class.                              the action now before this Court. This runs directly contrary
                                                                     to the purpose of American Pipe tolling as it was described by
First, for tolling to apply, the claims do not have to be            the Third Circuit in Leyse. See 538 Fed.Appx. at 162. It is true,
identical, but only substantially similar to those brought           that Ari Weitzner, M.D., P.C. was not a named representative
in the original class action. See In re Linerboard Antitrust         in the action below. However, it would be a stretch of logic
Litigation, 223 F.R.D. 335, 351 (E.D. Pa. 2009) (citing              to imagine the P.C., an entity solely owned and occasionally
Crown, Cork & Seal, Inc. v. Parker, 462 U.S. 345, 355, 103           operated by Dr. Weitzner, could be used to circumvent the
S.Ct. 2392, 76 L.Ed.2d 628 (1983)). Defendants properly              purpose of American Pipe. If that were the case, a single
identify this requirement. But, Defendants incorrectly suggest       Plaintiff could continue to “resuscitate” claims repeatedly by
that Plaintiffs claims are not substantially similar to those        hiding behind a corporate veil. Because Dr. Weitzner was the
brought in the original action. The exact same legal question        class representative in the state court action, American Pipe
is at issue: Did the Defendants violate the TCPA? And, the           will not apply to the class claims.
factual averments presented by the state and federal claims
are nearly identical with exception for the class period.            Since American Pipe tolling is inapplicable to the class
Therefore, when viewing the facts in the light most favorable        claims, Defendants are owed summary judgment on the class
to Plaintiffs, it is evident that Plaintiffs established that they   claims because they are time-barred. As such, summary
meet this requirement.                                               judgment will be granted in favor of the Defendants on the
                                                                     class claims presently before this Court.
Second, when applying American Pipe to subsequent class
actions, Defendants are correct that the Third Circuit has
limited the doctrine’s application to subsequent class actions
                                                                                          b. Individual Claims
brought by new would-be class representatives. In fact,
the Third Circuit has recently stated that American Pipe             American Pipe tolling is similarly unavailable for Dr.
tolling does not apply when a named-plaintiff in a prior             Weitzner’s individual claim. Just as with new class claims,
action subsequently files another class action based on the          individual claims may only be brought by those that did not
same claim as a named-plaintiff yet again. See Leyse, 538            earlier serve as class representative. The Supreme Court has
Fed.Appx. at 162. (“American Pipe was intended to prevent            suggested as much recently when it stated that American
repetitious filings and to protect unnamed plaintiffs. This          Pipe was grounded in “policies of judicial administration,”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               12
            Case 3:17-cv-00101-RDM Document 539-1 Filed 09/15/20 Page 24 of 24
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                      of himself and the P.C. on identical evidence: the First and
and “demonstrate only that a person not a party to a class
                                                                      Second Fax. In every meaningful way, Dr. Weitzner would
suit may receive certain benefits (such as the tolling of
                                                                      be the beneficiary of the P.C.’s individual claim, and thus
a limitations period) related to that proceeding.” Smith v.
                                                                      tolling would serve protect a Plaintiff “who initiated the prior
Bayer Corp., 564 U.S. 299, 313 n.10, 131 S.Ct. 2368,
                                                                      action.” Id. Allowing the P.C., on these facts, to seek shelter
180 L.Ed.2d 341 (2011) (emphasis added). Put simply, the
                                                                      from the statute of limitations through the use of the American
advantages of tolling articulated by the Supreme Court in
                                                                      Pipe tolling rule would condone the abuse of American Pipe.
American Pipe and Crown Cork do not apply to revived
                                                                      For this reason, American Pipe tolling will not apply to the
claims by class representatives. See id. The purpose of tolling
                                                                      P.C.’s individual claim, and this Court will grant summary
during a class action was to reduce duplicative filings by
                                                                      judgment in favor of the Defendants.
encouraging unnamed class members to wait on filing their
own complaints. See American Pipe, 414 U.S. at 553-554, 94
                                                                      12
S.Ct. 756. To allow tolling for a named representative does                   Plaintiffs failed to deny that Dr. Weitzner believes
not decrease duplicative filings as the named representative                    he and the P.C. are the same entity in their
has already filed a complaint, and likely motions, on the                       Answer to Defendants' Statement of Facts. As
issue. Because Dr. Weitzner was a class representative below,                   such, the fact was deemed admitted.
American Pipe tolling does not apply to Dr. Weitzner’s
individual claim. Therefore, summary judgment will be
granted in favor of Defendants for Dr. Weitzner’s individual                                  V. Conclusion
claim.
                                                                       *15 For the above stated reasons: Defendants' Motion to
                                                                      Strike the November 29, 2016 Declaration of Ari Weitzner
It is important to remember that “the tolling rule of American
                                                                      will be denied; Defendants' Motion to Strike Plaintiffs'
Pipe is a generous one, inviting abuse.” Crown, Cork & Seal
                                                                      Answer to Defendants' Statement of Facts will be granted in
Co., Inc., 462 U.S. at 354, 103 S.Ct. 2392 (1983) (Powell,
                                                                      part as Plaintiffs' failed to comply with the Local Rules; and
J. concurring). It is in this vein that Defendants argue that
                                                                      Defendants' Motion for Summary Judgment will be granted
allowing the P.C. to raise an individual claim contravenes the
                                                                      in its entirety because American Pipe tolling does not apply
purpose of American Pipe, and Leyse. At bottom, Defendants
                                                                      to shield those who initiated a prior action and subsequently
argue that the P.C. is simply a shell used by Dr. Weitzner to
                                                                      assert the same facts and claims in a new action. Finally,
revive the same claim, based on the same fax transmissions,
                                                                      Plaintiffs' Motion for Class Certification is moot because this
that failed in state court. As was noted above, it is not the
                                                                      Court will grant Defendants' Motion for Summary Judgment.
intent of American Pipe to protect those who “initiated the
prior class action.” See Leyse, 538 Fed.Appx. at 162.
                                                                      An appropriate order follows.

Dr. Weitzner is the sole shareholder of the P.C., and
as he notes, he “has always identified the P.C. with                  All Citations
[himself].” (Doc. 116, ¶ 2). In fact, Plaintiffs acknowledge
and admit 12 that Dr. Weitzner believes he and the P.C. are           Not Reported in Fed. Supp., 2017 WL 3894888
one. (Doc 106, ¶ 14). He bases the claims brought on behalf

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                13
